Exhibit 10.1
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
 
ALON REFINING LOUISIANA, INC.
ALON REFINING KROTZ SPRINGS, INC.
 
First Amendment Agreement
Dated as of April 9, 2009
 
 

 



--------------------------------------------------------------------------------



 



First Amendment Agreement
     This First Amendment Agreement, dated as of April 9, 2009 (this
“Agreement”), is by and among ALON REFINING LOUISIANA, INC., a corporation
organized and existing under the laws of the State of Delaware (“Holdings”),
ALON REFINING KROTZ SPRINGS, INC., a corporation organized and existing under
the laws of the State of Delaware (the “Borrower”), each of the Lenders (as
defined below) which is a signatory to this Agreement and identified as a
“Lender” on the signature pages hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as successor to Credit Suisse, Cayman Islands Branch, in its
capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “Agent”) for the Lenders.
Capitalized terms used herein that are not defined herein shall have the
respective meanings ascribed thereto in the Term Loan Agreement (as amended
hereby), as defined in Recital A below. All references to “Sections” and
“Articles” are references to Sections and Articles of the Term Loan Agreement.
Recitals:
     A. Holdings and the Borrower have previously entered into a Term Loan
Agreement, dated as of July 3, 2008 (the “Term Loan Agreement”), by and among
Holdings, the Borrower, the Agent and each of the lending institutions from time
to time party thereto (collectively, the “Lenders”), pursuant to which the
Lenders extended credit to the Borrower in the aggregate principal amount of
$302,000,000 (the “Loans”).
     B. Holdings and the Borrower have also previously entered into that certain
Loan and Security Agreement, dated as of July 3, 2008 (as amended, restated or
otherwise modified from time to time, the “Revolving Credit Agreement”), by and
among Holdings, the Borrower, certain Subsidiaries from time to time party
thereto, Bank of America, N.A., as administrative agent (together with its
successors and assigns in such capacity, the “ABL Agent”) and the other lending
institutions from time to time party thereto (the “ABL Lenders”).
     C. The Borrower has requested that the Agent and the Lenders waive the
Waived Defaults (as defined below) and amend certain terms of the Term Loan
Agreement and the Guarantee and Collateral Agreement, and the Agent and the
Lenders are agreeable to such request, solely on the terms and conditions set
forth herein, including, without limitation, the conditions to effectiveness
described in section 4 hereof.
     D. All requirements of law have been fully complied with and all other acts
and things necessary to make this Agreement a valid, legal, and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
     Now, Therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in section 4 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Holdings, the Borrower, the Agent
and the undersigned Lenders do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. CONSENT AND AUTHORIZATION.
     The Agent and the Lenders hereby consent to the Second Amendment to the
Loan and Security Agreement dated as of April 9, 2009 by and among the Borrower,
Holdings, the ABL Agent and the ABL Lenders party thereto in the form attached
hereto as Exhibit F (the “Permitted ABL Facility Amendment”). The foregoing
consent is a one-time consent only and is limited to the matter expressly set
forth above. Notwithstanding anything to the contrary set forth in the Term Loan
Agreement or any Loan Document, Borrower and Holdings hereby authorize (a) at
such time as no Default or Event of Default has occurred and is continuing, the
Steering Committee (as defined in the Term Loan Agreement, as amended hereby) to
communicate directly with each of the ABL Agent and the Crack Spread Hedging
Counterparty, subject only to satisfaction of the following conditions: (i) the
Steering Committee shall provide written notice (which may be by electronic
mail) to the Borrower of its desire to communicate with any such person;
(ii) the Borrower shall arrange for a mutually acceptable time (and the Borrower
hereby agrees to take reasonable steps to make such arrangements) and, if
necessary, place for any such communications, such date to be not greater than
one Business Day following any such written notice to the Borrower under clause
(i) above, or, if the ABL Agent or the Crack Spread Hedging Counterparty, as
applicable, are not available until some time following one Business Day, on the
first date on which such person(s), the Borrower and the Steering Committee are
available; provided, that if the Borrower fails to arrange any such meeting
within the time periods set forth above, the Steering Committee may contact the
ABL Agent and/or the Crack Spread Hedging Counterparty, as applicable, directly
and without the participation of the Borrower or its representatives, and
(iii) a representative of the Borrower shall participate or accompany the
Steering Committee in connection with any such communications; provided, that if
the Borrower fails to comply with clause (ii) above or a representative of the
Borrower is given the opportunity to participate in any such communications
being held at reasonable times and fails to take reasonable steps to do so, the
Steering Committee may communicate with the ABL Agent or the Crack Spread
Hedging Counterparty, as the case may be, so long as the requirements of clauses
(i) and (ii) have been satisfied; and (b) if a Default or Event of Default has
occurred and is continuing (whether or not so declared), the Administrative
Agent and the Lenders to communicate directly with each of the ABL Agent, the
ABL Lenders and the Crack Spread Hedging Counterparty. Holdings and the Borrower
hereby acknowledge that they have directed each of the ABL Agent, the ABL
Lenders and the Crack Spread Hedging Counterparty to provide the Administrative
Agent and the Lenders with access in accordance with the foregoing and
authorized each of the ABL Agent, the ABL Lenders and the Crack Spread Hedging
Counterparty to disclose to the Steering Committee, the Administrative Agent and
the other Lenders, in accordance with the terms hereof, any and all information
relating to the finances and affairs of Holdings, the Borrower and their
respective subsidiaries, including, without limitation, any and all matters
concerning the Permitted ABL Facility and the Crack Spread Hedging Agreement
(including, without limitation, the status and results of the proposed unwinding
thereof and the distribution of any proceeds therefrom), in each case without
any further consent of the Borrower or Holdings. Nothing herein shall limit the
right of the Administrative Agent to discuss with the ABL Agent any issues
concerning or directly related to the Intercreditor Agreement.

-2-



--------------------------------------------------------------------------------



 



SECTION 2. AMENDMENTS.
     Section 2.1 Amendments to Term Loan Agreement. Subject to the terms and
conditions of this Agreement, the Term Loan Agreement is hereby amended as set
forth in Exhibit A hereto.
     Section 2.2 Amendments to Guarantee and Collateral Agreement. Subject to
the terms and conditions of this Agreement, the Guarantee and Collateral
Agreement is hereby amended as set forth in Exhibit B hereto.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER.
     To induce the Agent and the Lenders to execute and deliver this Agreement
(which representations and warranties shall survive the execution and delivery
of this Agreement and the occurrence of the First Amendment Effective Date),
Holdings and the Borrower represent and warrant to the Agent and the Lenders
that:
     (a) each of this Agreement, the L/C Reimbursement Subordination Agreement
(as defined below) and the Unwind Letter of Direction (as defined below) have
been duly authorized, executed and delivered by Holdings and the Borrower and
constitutes the legal, valid and binding obligation, contract and agreement of
the Borrower and Holdings enforceable against the Borrower and Holdings in
accordance with the terms hereof, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;
     (b) the Term Loan Agreement, as modified by this Agreement, and the other
Loan Documents, in each case constitute the legal, valid, and binding
obligations, contracts, and agreements of each Loan Party that is party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (c) the execution and delivery by each Loan Party of this Agreement, the
L/C Reimbursement Subordination Agreement and the Unwind Letter of Direction,
and the performance by such Loan Party of this Agreement, the L/C Reimbursement
Subordination Agreement and the Unwind Letter of Direction (i) has been duly
authorized by all requisite corporate or limited liability company action and,
if required, shareholder or other equity interest holder action, (ii) does not
require the consent or approval of any Governmental Authority, and (iii) does
not and will not (A) violate (1) any provision of law, statute, rule or
regulation or its certificate of incorporation, bylaws or other constitutive or
governing document, (2) any order of any court or any rule, regulation or order
of any other agency or government binding upon it, or (3) any provision of any
indenture, agreement or other instrument to which it is a party or by which its
properties or assets are or may be bound, (B) result in a breach or constitute
(alone or with due notice or lapse of time or both) a default under any
indenture, agreement or other instrument referred to in subclause (iii)(A)(3) of
this section 3(c) or cause any payment to be required to be made thereunder or
(C) result in the creation of any Lien;

-3-



--------------------------------------------------------------------------------



 



     (d) as of the date hereof and after giving effect to this Agreement,
     (i) no Default or Event of Default has occurred which is continuing under
the Term Loan Agreement,
     (ii) no default, event of default or similar event has occurred and is
continuing under the Revolving Credit Agreement and no default, event of
default, termination event or similar event has occurred under the Crack Spread
Hedging Agreement, and
     (iii) no Subsidiary (other than the Borrower) is liable to any person under
the Other Primary Loan Documents (as defined below);
     (e) all of the representations and warranties made by Holdings and the
Borrower in the Term Loan Agreement are true and correct on the date hereof in
all material respects as if made on and as of the date hereof and are so
repeated herein as if expressly set forth herein or therein, except (i) to the
extent that any of such representations and warranties expressly relate by their
terms to a prior date or period of time, (ii) that the references in
Section 3.05 to the financial statements of the Borrower and its subsidiaries
shall be deemed to refer to the unaudited financial statements previously
furnished pursuant to Section 5.04(b) with respect to the fiscal quarters of the
Borrower ending after the Closing Date, provided that the representations and
warranties in Section 3.05 with respect to such unaudited financial statements
shall be deemed qualified to reflect that such unaudited financial statements
are subject to normal year-end audit adjustments and do not contain certain
footnotes, (iii) that all events referenced on Schedule 3(e) hereto shall be
excluded from the determination of whether an event, condition or development
referred to in Section 3.06 has occurred on or before the First Amendment
Effective Date, (iv) for Section 3.10(b), which shall be true and correct on the
date hereof after giving effect to this Agreement, and (v) that Section 3.08
shall be true and correct as of the date hereof;
     (f) none of Holdings, the Borrower or any of their respective Affiliates
has paid or agreed to pay any fees or other consideration, or given any
additional security or collateral, or shortened the maturity or average life of
any Indebtedness or permanently reduced any borrowing capacity, in each case, in
favor of or for the benefit for any creditor of any Loan Party or any person
providing investment banking or financial advisory services to any Loan Party,
in connection with the obtaining of any consents or approvals in connection with
the transactions contemplated hereby (including, without limitation, under the
Revolving Credit Agreement or the Crack Spread Hedging Agreement), other than,
(i) with respect to the Loans, an amendment and waiver fee equal to 1.00% of the
aggregate outstanding principal amount of the Loans paid pro rata to the
Lenders, (ii) a fee in the amount of $[***] payable to Credit Suisse Securities
(USA), LLC, in its capacity as financial advisor for the Company; and (iii) the
reductions in borrowing capacity contemplated by the Permitted ABL Facility
Amendment;
     (g) the projections of the consolidated operating budgets of the Borrower
and its subsidiaries delivered to the Agent and the Lenders on or about
March 31, 2009 (i) disclose all material assumptions made with respect to
general economic, financial and market conditions used in formulating such
projections, (ii) are based upon reasonable estimates and assumptions,
 

[***]   Text omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-4-



--------------------------------------------------------------------------------



 



and (iii) were prepared based on the assumptions stated therein and reflect the
reasonable estimates by the Borrower of the results of operations and other
information projected therein, it being recognized by the Agent and the Lenders
that such projections and other information regarding future events are not to
be viewed as facts and that actual results or developments during the period or
periods covered may differ from the delivered projections and other prospective
information; provided, however that, to the knowledge of the Borrower, no facts
exist that (individually or in the aggregate) would result in any material
change in any of such projections, except as set forth and described in
Schedule 3(g) hereto;
     (h) except as set forth and described in Schedule 3(h) hereto, no Loan
Party has entered into any amendment or waiver or entered into any agreement
having the effect of an amendment or waiver with respect to any provision of the
Revolving Credit Agreement, the Crack Spread Hedging Agreement or any of the
other agreements, documents and instruments entered into in connection therewith
or pursuant thereto (all such agreements, documents and instruments, together
with the Revolving Credit Agreement and the Crack Spread Hedging Agreement,
collectively, the “Other Primary Loan Documents”); and
     (i) a true, correct and complete description of all Hedging Agreements to
which the Borrower is a party as of the date hereof (including the counterparty
to each such Hedging Agreement, the type of Hedging Agreement, the material
terms of such Hedging Agreement and the marked-to-market hedge position for such
Hedging Agreement as of the date immediately preceding the date hereof) is set
forth on Exhibit E hereto.
SECTION 4. CONDITIONS TO EFFECTIVENESS.
     The waiver described in section 6(c) and the amendments described in
section 2 hereof shall not become effective until, and shall only become
effective when and on the date that, each and every one of the following
conditions shall have been satisfied (the date of such satisfaction herein
referred to as the “First Amendment Effective Date”, except that the amendments
to Section 6.13 (Debt Service Coverage Ratio) and Section 6.14 (Leverage Ratio)
of the Term Loan Agreement set forth in sections 24 and 25, respectively, on
Exhibit A hereto, shall, upon satisfaction of the conditions set forth in this
section 4, be deemed to be effective for all purposes as of the Effective Date):
     (a) The Agent’s and Lenders’ receipt of the following, each of which shall
be originals, telecopies or email copies in PDF format unless otherwise
specified, shall, as applicable, be properly executed by a Responsible Officer
of the signing Loan Party, shall be dated the date hereof (or, in the case of
certificates of Governmental Authorities, a recent date before the date hereof)
and shall be in form and substance satisfactory to the Required Lenders:
     (i) this Agreement, executed by the Borrower, Holdings, the Agent and the
Required Lenders;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent or the Required Lenders may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in

-5-



--------------------------------------------------------------------------------



 



connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;
     (iii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party, certifying as to (A) no changes to certified charter documents,
certificates of formation or other organizational documents previously delivered
to the Lenders and (B) no changes to bylaws or operating agreements previously
delivered to the Lenders;
     (iv) a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in this section 4 have been satisfied;
     (v) results of UCC searches and other evidence satisfactory to the Required
Lenders demonstrating that there are no Liens existing on the real or personal
property of Holdings or its Subsidiaries other than Liens permitted pursuant to
Section 6.02; and
     (vi) such other assurances, certificates, documents, consents or opinions
as the Agent or any Lender may reasonably require;
     (b) the Agent and the Lenders shall have received a fully executed copy of
the Permitted ABL Facility Amendment in the form attached hereto as Exhibit F,
certified by a Responsible Officer of the Borrower as true, correct and
complete, and such amendment shall provide for or consent to the application of
the Unwind Proceeds (as defined in the Term Loan Agreement, as amended hereby)
and Crack Spread Hedging Cash Collateral provided for in this Agreement;
     (c) the Agent and the Lenders shall have received a letter from the
Borrower dated as of the First Amendment Effective Date, in form and substance
satisfactory to the Lenders, setting forth certain representations and
warranties of the Borrower regarding the terms and provisions of the amendment
to the ABL Fee Letter (as defined in the Term Loan Agreement, as amended hereby)
being entered into in connection with the Permitted ABL Facility Amendment;
     (d) the Agent and the Lenders shall have received evidence reasonably
satisfactory to the Required Lenders that the Borrower has received such consent
as the Borrower may be required to obtain from (i) the ABL Lenders and/or ABL
Agent and (ii) the Crack Spread Hedging Counterparty, in order for the Borrower
not to be prohibited under the terms of the Revolving Credit Agreement or the
Crack Spread Hedging Agreement to enter into and perform its obligations and
agreements under this Agreement;
     (e) the Agent and the Lenders shall have received a fully executed copy of
that certain letter agreement by and among the Agent (on behalf of the Lenders),
the ABL Agent, the Borrower, Holdings, and the Crack Spread Hedging
Counterparty, in substantially the form attached hereto as Exhibit I hereto (the
“Unwind Letter of Direction”);
     (f) the Agent and the Lenders shall have received a fully executed copy of
that certain Subordination Agreement by and among the Agent (on behalf of the
Lenders), the Borrower, Holdings, and one or more Affiliates of the Borrower or
Holdings that are obligated to reimburse the issuer or issuers of the Crude Oil
Supplier L/C and the Additional Supplier LCs (each as defined in the Term Loan
Agreement, as amended hereby) for any drawings under such

-6-



--------------------------------------------------------------------------------



 



letters of credit, in substantially the form attached hereto as Exhibit G hereto
(the “L/C Reimbursement Subordination Agreement”);
     (g) the representations and warranties of the Borrower and Holdings set
forth in section 3 hereof shall be true and correct on and as of the date hereof
and the First Amendment Effective Date;
     (h) the Agent and the Lenders shall have received a certificate, dated the
date hereof and signed by a Responsible Officer of the Borrower, and such other
evidence, if any, as the Required Lenders may reasonably request, confirming
(i) receipt by the Borrower in cash on or before the First Amendment Effective
Date of $10,000,000 of the Required Equity Contribution (as defined in the Term
Loan Agreement as amended hereby), (ii) delivery to the beneficiary thereof of
the Crude Oil Supplier L/C (as defined in the Term Loan Agreement as amended
hereby), and (iii) delivery to the beneficiary thereof of the Additional
Supplier L/Cs (as defined in the Term Loan Agreement as amended hereby);
     (i) Holdings and the Borrower shall have delivered a legal opinion from
Jones Day with respect to such matters as may be reasonably requested by the
Lenders;
     (j) Holdings and the Borrower shall have delivered to the Agent and the
Lenders (i) the projections and consolidated operating budget of the Borrower
and its subsidiaries required to be delivered pursuant to Section 5.04(f) of the
Term Loan Agreement for the 2009 fiscal year, and (ii) an operating report
prepared by the Borrower in the ordinary course of business for each of January
2009 and February 2009 containing the information set forth on Exhibit H to the
Term Loan Agreement, as amended hereby; and
     (k) the Borrower shall have paid:
     (i) to the Agent, for the benefit of each Lender, in consideration of the
agreements of such Lender contained herein, by wire transfer of immediately
available funds, an amendment and waiver fee, whether or not such holder has
signed this Agreement, in an amount equal to 1.00% of the aggregate outstanding
principal amount of the Loans held by such Lender; such fee shall be deemed
earned when paid and shall not be subject to recovery or repayment in the event
this Agreement is terminated or rescinded for any reason;
     (ii) the reasonable and documented fees and disbursements of Bingham
McCutchen LLP, incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and the transactions contemplated
hereby; the payment of the fees and disbursements pursuant to this section
4(k)(ii) does not preclude the rights of the Agent and the Lenders to
indemnification and reimbursement for other costs and expenses as provided in
(A) section 5 of this Agreement or Section 9.05 of the Term Loan Agreement, and
(B) that certain fee letter dated as of January 5, 2009 by and among Bingham
McCutchen LLP, the Borrower and Holdings (the “Bingham Fee Letter”);
     (iii) all fees and expenses of the Agent required to be paid on or prior to
the date hereof pursuant to the Schedule of Fees dated January 16, 2009 executed
by Holdings and the Borrower;

-7-



--------------------------------------------------------------------------------



 



     (iv) the reasonable and documented fees and disbursements of Nixon Peabody
LLP, as counsel to the Agent; and
     (v) all fees and expenses payable on or before the First Amendment
Effective Date to the Lenders’ financial advisor, Alvarez & Marsal North
America, LLC.
SECTION 5. FEES AND EXPENSES.
     The Borrower shall pay the reasonable and documented fees and disbursements
of Bingham McCutchen LLP, incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the transactions
contemplated hereby in accordance with the terms of the Bingham Fee Letter. This
provision shall be supplementary to, and shall not in any way be deemed to
limit, the Agent’s or Lenders’ rights to indemnification and reimbursement for
other costs and expenses as provided in Section 9.05 of the Term Loan Agreement
or in the Bingham Fee Letter.
SECTION 6. RELEASES AND WAIVERS.
     (a) For and in consideration of the agreements contained in this Agreement
and other good and valuable consideration, the Borrower and Holdings hereby
absolutely and unconditionally waives, releases, remises and forever discharges
the Agent and the Lenders, and any and all of their respective participants,
parent corporations, subsidiary corporations, affiliates, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents, advisors, attorneys and employees of any of the
foregoing (each a “Released Party”), from any and all claims, suits,
investigations, proceedings, demands, obligations, liabilities, damages, losses,
costs, expenses, or causes of action (all of the foregoing collectively, “Claims
and Liabilities”) of any kind, nature or description, whether based in law,
equity, contract, tort, implied or express warranty, strict liability, criminal
or civil statute, common law, or under any state or federal law or otherwise, of
any kind or character, known or unknown, past, present or future, liquidated or
unliquidated, matured or unmatured, suspected or unsuspected, which such Loan
Party has had, now has, hereafter may have, or has made claim to have against
any such person or entity for or by reason of any act, omission, matter, cause
or thing whatsoever arising at any time on or prior to the date hereof that
arise out of or relate to the Term Loan Agreement, this Agreement, the other
Loan Documents and/or the transactions arising thereunder or the administration
thereof, or related thereto, contemplated thereby or in furtherance thereof. It
is the intention of each Loan Party in providing this release that the same
shall be effective as a bar to all such Claims and Liabilities. Each Loan Party
acknowledges that it may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to such Claims and
Liabilities and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.
     (b) Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any of the Claims and Liabilities released,
remised and discharged by such person pursuant to the above release and, for the
avoidance of doubt, agrees not to sue any Released Party for (and that no
Released Party shall be liable for), any special, indirect or consequential
damages. Each Loan Party further agrees that it

-8-



--------------------------------------------------------------------------------



 



shall not dispute the validity or enforceability of the Term Loan Agreement or
any of the other Loan Documents or any of its obligations thereunder. If any
Loan Party, or any of its successors, assigns or other legal representatives
violates the foregoing covenant, such person, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
     (c) Subject to the terms and conditions of this Agreement, the Agent and
the Lenders hereby waive the Defaults or Events of Default set forth on
Schedule 6(c) attached hereto (collectively, the “Waived Defaults”). The waivers
set forth in this Section 6(c) shall be effective only for the Waived Defaults,
and such waivers shall not entitle the Borrower or Holdings to any future waiver
if any Waived Default recurs after the First Amendment Effective Date or in
similar or other circumstances. Such waivers shall not prejudice or constitute a
waiver of any right or remedies which any Agent or any Lender may have or be
entitled to with respect to any other breach of any provision of the Term Loan
Agreement.
SECTION 7. MISCELLANEOUS.
     Section 7.1 Construction; References to Term Loan Agreement. This Agreement
shall be construed in connection with and as part of the Term Loan Agreement and
each reference in any other Loan Document to the Term Loan Agreement shall be
deemed to be a reference to the Term Loan Agreement, as amended by this
Agreement without any further reference to this Agreement. Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this Agreement may refer to the Term Loan Agreement
without making specific reference to this Agreement but nevertheless all such
references shall include this Agreement unless the context otherwise requires.
This Agreement shall not be construed more strictly against the Agent or the
Lenders merely by virtue of the fact that the same has been prepared by the
Agent and the Lenders or their counsel, it being recognized that the Borrower,
Holdings, the Agent and the Lenders have contributed substantially and
materially to the preparation of this Agreement, and each of the parties hereto
waives any claim contesting the existence and the adequacy of the consideration
given by any of the other parties hereto in entering into this Agreement.
     Section 7.2 Ramifications of Agreement; Reaffirmation. The Borrower and
Holdings acknowledge that the waivers and amendments granted hereunder by the
Agent and the Lenders shall not be construed as an agreement to amend or waive
any other provision of any of the Term Loan Agreement or the Guarantee and
Collateral Agreement, and neither the Agent nor any Lender shall have any
obligation to enter into any such amendment or waiver. Other than the Waived
Defaults, none of the Agent or the Lenders have waived, nor are they by this
Agreement waiving, and they have made no commitment to waive (or enter into any
amendment with respect to), any recurrence after the First Amendment Effective
Date of any of the Waived Defaults or the occurrence or continuation of any
other Default or Event of Default that may occur or be continuing on the date
hereof or may occur or be continuing after the date hereof. The Agent and the
Lenders reserve their respective rights, in their discretion, to exercise any or
all of their rights and remedies under the Loan Documents as a result of the
recurrence after the First Amendment Effective Date of any of the Waived
Defaults or the occurrence or continuation of any other Default or Event of
Default. No delay or omission of the Agent or any Lender to exercise any right
under the Term Loan Agreement shall impair any such right or be construed to

-9-



--------------------------------------------------------------------------------



 



be a waiver of any other such Default or Event of Default or an acquiescence
therein. Except as modified, waived or expressly amended by this Agreement, all
terms, conditions, and covenants contained in the Term Loan Agreement and the
Guarantee and Collateral Agreement are hereby ratified and confirmed by the
Borrower and Holdings and shall be and remain in full force and effect.
     Section 7.3 Affirmation of Recitals; etc. The Borrower and Holdings hereby
acknowledge and affirm the accuracy of all recitals to this Agreement.
     Section 7.4 Further Assurances. The Borrower and Holdings will, and will
cause each of their subsidiaries to, execute and deliver any and all documents
reasonably deemed necessary or appropriate by the Lenders to carry out the
intent of and/or to implement this Agreement.
     Section 7.5 Lender Directions to Agent. Each of the Lenders party hereto
hereby authorizes and directs the Agent to enter into this Agreement, the L/C
Reimbursement Subordination Agreement and the Unwind Letter of Direction and
take all actions on behalf of the Lenders as are specifically set forth herein.
     Section 7.6 Section Headings. The descriptive headings of the various
sections or parts of this Agreement are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.
     Section 7.7 Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 7.8 Survival. The provisions of sections 5 and 6 of this Agreement
shall survive and continue in effect following any termination, rescission or
expiration of this Agreement.
     Section 7.9 Time is of the Essence. TIME IS OF THE ESSENCE WITH RESPECT TO
ALL COVENANTS, CONDITIONS, AGREEMENTS, OR OTHER PROVISIONS HEREIN.
     Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or by email of a copy thereof
in PDF format shall be effective as delivery of a manually executed counterpart
of this Agreement.
[Remainder of page left intentionally blank; Signature Pages Follow]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

                  ALON REFINING LOUISIANA, INC.    
 
           
 
  By:   /s/ Shai Even    
 
                Name: Shai Even         Title: Vice President and Chief
Financial Officer    
 
                ALON REFINING KROTZ SPRINGS, INC.    
 
           
 
  By:   /s/ Shai Even    
 
                Name: Shai Even         Title: Vice President and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                  AGENT    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Kim Ngan Thuy Nguyen    
 
                Name: Kim Ngan Thuy Nguyen         Title: Asst. Vice President  
 

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                  LENDERS:    
 
                FORTRESS CREDIT OPPORTUNITIES I LP    
 
                By: Fortress Credit Opportunities I GP LLC, Its general partner
   
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
                Name: Constantine M. Dakolias         Title: President    
 
                FORTRESS PARTNERS CLO LP    
 
                By: Fortress Partners CLO GP LLC, Its general partner    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
                Name: Constantine M. Dakolias         Title: Vice President    
 
                TCW GLOBAL PROJECT FUND II, LTD.    
 
           
 
  By:   /s/ Randall S. Wade    
 
                Name: Randall S. Wade         Title: Managing Director    
 
                SOF INVESTMENTS, L.P.    
 
           
 
  By:   /s/ Marc R. Lisker    
 
                Name: Marc R. Lisker         Title: Manager and General Counsel
   
 
                NATIONWIDE LIFE INSURANCE COMPANY
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY    
 
           
 
  By:   /s/ Wayne T. Frisbee    
 
                Name: Wayne T. Frisbee         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  BANK LEUMI USA    
 
           
 
  By:
Name:   /s/ Gil Hershman
 
Gil Hershman    
 
  Title:   VP    
 
           
 
  By:
Name:   /s/ Michaela Klein
 
Michaela Klein    
 
  Title:   SVP    
 
                MERITAGE FUND LTD    
 
           
 
  By:
Name:   /s/ David Zierk
 
David Zierk    
 
  Title:   Director    
 
                SUNAMERICA SENIOR FLOATING RATE FUND, INC.    
 
           
 
  By:
Name:   /s/ John G. Lapham, III
 
John G. Lapham, III    
 
  Title:   Managing Director    
 
                AIG BANK LOAN FUND    
 
           
 
  By:
Name:   /s/ John G. Lapham, III
 
John G. Lapham, III    
 
  Title:   Managing Director    
 
                GALAXY CLO 2003-1 LTD.
GALAXY III CLO, LTD.
GALAXY VI CLO, LTD.
GALAXY VII CLO, LTD.
GALAXY VIII CLO, LTD.
GALAXY X CLO, LTD.
SATURN CLO, LTD.    
 
                By: AIG Global Investment Corp., its Investment Adviser    
 
           
 
  By:
Name:   /s/ John G. Lapham, III
 
John G. Lapham, III    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  GARRISON CREDIT INVESTMENTS I LLC    
 
           
 
  By:   /s/ Brian S. Chase    
 
           
 
  Name:   Brian S. Chase    
 
  Title:   Chief Financial Officer    
 
                GARRISON FUNDING 2008-1 LTD.    
 
           
 
  By:   /s/ Brian S. Chase    
 
           
 
  Name:   Brian S. Chase    
 
  Title:   Chief Financial Officer    
 
                AMMC CLO III, LIMITED
AMMC CLO IV, LIMITED
AMMC CLO V, LIMITED
AMMC CLO VI, LIMITED
AMMC VII, LIMITED
AMMC VIII, LIMITED    
 
                By: American Money Management Corp., as Collateral Manager    
 
           
 
  By:   /s/ David P. Meyer    
 
           
 
  Name:   David P. Meyer    
 
  Title:   Senior Vice President    
 
                GREAT AMERICAN INSURANCE COMPANY    
 
                By: American Money Management Corp., as Portfolio Manager    
 
           
 
  By:   /s/ David P. Meyer    
 
           
 
  Name:   David P. Meyer    
 
  Title:   Senior Vice President    
 
                GREAT AMERICAN LIFE INSURANCE COMPANY    
 
                By: American Money Management Corp., as Portfolio Manager    
 
           
 
  By:   /s/ David P. Meyer    
 
           
 
  Name:   David P. Meyer    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  VICTORIA FALLS CLO, LTD.
SUMMIT LAKE CLO, LTD.
DIAMOND LAKE CLO, LTD.
CLEAR LAKE CLO, LTD.
ST JAMES RIVER CLO, LTD    
 
           
 
  By:   /s/ Kim Atkinson    
 
           
 
  Name:   Kim Atkinson    
 
  Title:   Sr. Vice President    
 
                VENTURE IV CDO LIMITED
VENTURE V CDO LIMITED
VENTURE VI CDO LIMITED
VENTURE VII CDO LIMITED
VENTURE VIII CDO LIMITED
VENTURE IX CDO LIMITED    
 
                By: its investment advisor,         MJX Asset Management LLC    
 
           
 
  By:   /s/ Simon Yuan    
 
           
 
  Name:   Simon Yuan    
 
  Title:   Vice President    
 
                BAKER STREET CLO II LTD.
GRAND HORN CLO LTD.
MOUNTAIN VIEW CLO II LTD.
MOUNTAIN VIEW FUNDING CLO 2006-I LTD.    
 
                By: Seix Investment Advisors LLC, as
Investment Advisor    
 
           
 
  By:   /s/ George Goudelias    
 
           
 
  Name:   George Goudelias    
 
  Title:   Managing Director    
 
                RIDGEWORTH FUNDS – SEIX FLOATING
RATE HIGH INCOME FUND    
 
                By: Seix Investment Advisors LLC, as Subadvisor    
 
           
 
  By:   /s/ George Goudelias    
 
           
 
  Name:   George Goudelias    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  SEIX CREDIT OPPORTUNITIES FUND FINANCING I, LTD.    
 
                By: Seix Investment Advisors LLC, as Ramp-
Up Investment Manager    
 
           
 
  By:   /s/ George Goudelias    
 
           
 
  Name:   George Goudelias    
 
  Title:   Managing Director    
 
                WHITEHORSE I, LTD    
 
                By: Whitehorse Capital Partners, L.P., as Collateral Manager    
    By: WhiteRock Asset Advisor, LLC, its G.P.    
 
           
 
  By:   /s/ Ethan M. Underwood    
 
           
 
  Name:   Ethan M. Underwood    
 
  Title:   CFA Portfolio Manager    
 
                WHITEHORSE II, LTD    
 
                By: Whitehorse Capital Partners, L.P., as Collateral Manager    
    By: WhiteRock Asset Advisor, LLC, its G.P.    
 
           
 
  By:   /s/ Ethan M. Underwood    
 
           
 
  Name:   Ethan M. Underwood    
 
  Title:   CFA Portfolio Manager    
 
                WHITEHORSE IV, LTD    
 
                By: Whitehorse Capital Partners, L.P., as Collateral Manager    
    By: WhiteRock Asset Adivor, LLC, its G.P.    
 
           
 
  By:   /s/ Ethan M. Underwood    
 
           
 
  Name:   Ethan M. Underwood    
 
  Title:   CFA Portfolio Manager    

 



--------------------------------------------------------------------------------



 



                  ROSEDALE CLO LTD
ROSEDALE CLO II LTD    
 
                By: Princeton Advisory Group, Inc., as Collateral Manager    
 
           
 
  By:   /s/ Anna L. Chin    
 
           
 
  Name:   Anna L. Chin    
 
  Title:   Senior Analyst    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENTS TO TERM LOAN AGREEMENT
     1. Section 1.01 of the Term Loan Agreement is hereby amended by adding the
following new defined terms in their respective proper alphabetical order:
     “ABL Agent” shall mean the administrative agent for the ABL Lenders
pursuant to the terms of any Permitted ABL Facility.
     “ABL Fee Letter” shall mean that certain letter agreement dated as of
July 3, 2008 by and between the ABL Agent and the Borrower entered into in
connection with the Revolving Credit Agreement, as amended by that certain
letter agreement dated as of the First Amendment Effective Date to provide for
certain “flex” rights in connection with the syndication of the Permitted ABL
Facility.
     “ABL Lenders” shall mean the lenders from time to time party to any
Permitted ABL Facility.
     “Additional Supplier L/Cs” shall mean one or more irrevocable standby
letters of credit, other than the Crude Oil Supplier L/C, in an aggregate face
amount of not less than $10,000,000 issued by banks or other financial
institutions (but which are not issued pursuant to a Permitted ABL Facility) to
one or more third party suppliers of the Borrower (as designated by the
Borrower) or to the ABL Agent (in order to generate additional liquidity under
the Permitted ABL Facility borrowing base or back-stop obligations under letters
of credit to be issued by any ABL Lender to third party suppliers designated by
Borrower), as beneficiaries, and on terms and conditions as are reasonable and
customary for instruments of this type for companies engaged in the same or
similar business as the Borrower, which letters of credit are issued for the
account of an Affiliate of the Borrower (other than Holdings or any Subsidiary
of Holdings) and as to which neither Borrower, Holdings, nor any Subsidiary of
Holdings has (a) any obligation, contingent or otherwise, to reimburse the
issuer or any other person (by virtue of any guaranty, indemnity, exercise of
subrogation rights or otherwise) for any drawing on such letter of credit,
except for any such obligations that are subordinated to the payment in full in
cash of all Secured Obligations upon terms and conditions satisfactory to the
Lenders, or (b) granted, created or permitted to exist any security interest in,
or Lien upon, its property or assets to secure any reimbursement obligations in
respect of such letter of credit.
     “Applicable Margin Covenant Compliance Date” shall mean the date, if any,
after the First Amendment Effective Date upon which no Event of Default has
occurred and is continuing that is the first day after the date on which the
Borrower has furnished to the Administrative Agent financial statements and a
Compliance Certificate pursuant to Section 5.04 that evidence and certify to the
compliance by the Borrower with the covenants set forth in Sections 6.13, 6.14
and 6.15 as of and for the period ended on December 31, 2010.

Exhibit A- 1



--------------------------------------------------------------------------------



 



     “Capitalized Interest Amount” shall have the meaning assigned to such term
in Section 2.06(c).
     “Cash Interest Amount” shall mean, subject to the provisions of
Sections 2.07 and 9.09, with respect to any Interest Payment Date occurring
after the First Amendment Effective Date, (a) prior to the Crack Spread Hedge
Unwind Date (i.e. before the Original Loans are divided into Tranche A Loans and
Tranche B Loans), with respect to any of the Original Loans, and (b) on and
after the Crack Spread Hedge Unwind Date and before the Applicable Margin
Covenant Compliance Date, with respect to the Tranche B Loans only, on which the
Borrower has exercised its option to add the Capitalized Interest Amount to the
principal of the Original Loans (or Tranche B Loans, as applicable) on such
Interest Payment Date, that portion of the interest accrued on the outstanding
principal amount of the Original Loans (or the Tranche B Loans, as applicable)
to such Interest Payment Date as would have accrued at the rate of (i) with
respect to any Eurodollar Loan, the Adjusted LIBO Rate plus 7.50% per annum (or
9.50% per annum during the Leverage Step-Up Period, if any), provided, however,
that, for purposes of this clause (i), if the Adjusted LIBO Rate shall be below
3.25% per annum on any day, then the Adjusted LIBO Rate for such Interest Period
shall be deemed to 3.25% for such day, or (ii) with respect to any ABR Loan, the
Alternate Base Rate plus 6.50% per annum (or 8.50% per annum during the Leverage
Step-Up Period, if any), provided, however, that, for purposes of this clause
(ii), if the Alternate Base Rate shall be below 4.25% per annum on any day, the
Alternate Base Rate shall be deemed to be 4.25% per annum for such day. The Cash
Interest Amount will be determined and calculated in accordance with this
definition and the provisions of Section 2.06.
     “Chevron” shall mean Chevron Products Company, a division of Chevron
U.S.A., Inc.
     “Crack Spread Hedge Unwind Date” shall mean the date on which the Crack
Spread Hedging Agreement shall have been completely unwound and terminated and
all Unwind Proceeds and all Crack Spread Hedging Cash Collateral shall have been
distributed to the Lenders and the Borrower as provided in Section 5.11 hereof.
     “Crude Oil Supplier L/C” shall mean an irrevocable standby letter of credit
in the face amount of $15,000,000 issued by a bank or other financial
institution (but which is not issued pursuant to a Permitted ABL Facility) to
Chevron or to another third party crude oil supplier designated by the Borrower,
as beneficiary, and on terms and conditions as are reasonable and customary for
instruments of this type for companies engaged in the same or similar business
as the Borrower, which letter of credit is issued for the account of an
Affiliate of the Borrower (other than Holdings or any Subsidiary of Holdings)
and as to which neither Borrower, Holdings, nor any Subsidiary of Holdings has
(a) any obligation, contingent or otherwise, to reimburse the issuer or any
other person (by virtue of any guaranty, indemnity, exercise of subrogation
rights or otherwise) for any drawing on such letter of credit, except for any
such obligations that are subordinated to the payment in full in cash of all
Secured Obligations upon terms and conditions satisfactory to the Lenders, or
(b) granted, created or permitted to exist any security interest in, or Lien
upon, its property or assets to secure any reimbursement obligations in respect
of such letter of credit.

Exhibit A- 2



--------------------------------------------------------------------------------



 



     “Earnout Payments” shall have the meaning assigned to such term in
Section 6.08(c).
     “First Amendment” shall mean the First Amendment Agreement, dated as of
April 9, 2009, by and among Holdings, the Borrower, the Lenders party thereto
and the Administrative Agent.
     “First Amendment Effective Date” shall mean the “First Amendment Effective
Date” as such term is defined in the First Amendment.
     “Leverage Step-Up Period” shall have the meaning assigned to such term in
the definition of “Applicable Margin” set forth in Section 1.01 hereof.
     “Majority Lenders” shall mean, at any time, Lenders holding more than 50%
of the then outstanding principal amount of the Loans at such time.
     “Original Financial Covenants” shall mean the financial covenants set forth
in Sections 6.13 and 6.14 as in effect immediately prior to the First Amendment
Effective Date; provided that, for purposes of determining compliance with such
financial covenants for any period of four consecutive fiscal quarters ending on
or prior to March 31, 2009, “Cash Available for Debt Service” and “Debt Service
Payments” shall have the meaning set forth in the First Amendment.
     “Original Loans” shall have the meaning assigned to such term in
Section 2.01.
     “Post-First Amendment Compliance Date” shall mean the first date after the
First Amendment Effective Date on which no Event of Default has occurred and is
continuing and the Borrower furnishes to the Administrative Agent financial
statements and a Compliance Certificate pursuant to Section 5.04 evidencing and
certifying that the Borrower is in compliance with the Original Financial
Covenants on (and for the period of four consecutive fiscal quarters ending on)
the last day of a fiscal quarter ending after the First Amendment Effective
Date.
     “Required Equity Contribution” shall mean unrestricted capital
contributions to the Borrower on terms and conditions acceptable to the Required
Lenders, of which (a) at least $10,000,000 shall have been contributed to the
Borrower by the Parent in cash on or before the First Amendment Effective Date,
and (b) an additional amount of at least $15,000,000 shall be contributed to the
Borrower in cash on or before May 29, 2009.
     “Restricted Payments Compliance Date” shall have the meaning assigned to
such term in the last sentence of Section 6.08(a).
     “Retained Unwind Proceeds” shall have the meaning assigned to such term in
Section 5.11.
     “Steering Committee” shall mean (a) as of the First Amendment Effective
Date, SOF Investments, LP, TCW Global Project Fund II, Ltd. and Fortress Credit
Opportunities I LP., and (b) as of any date after the First Amendment Effective
Date, (i) unless and until other Lenders are designated by the Required Lenders
as the steering

Exhibit A- 3



--------------------------------------------------------------------------------



 



committee for the Lenders, the Persons listed in clause (a) of this definition
that continue to be Lenders, and (ii) on and after the date after the First
Amendment Effective Date that any Lenders are designated from time to time by
the Required Lenders as the steering committee for the Lenders, such designated
Lenders.
     “Supporting Letter of Credit” shall have the meaning assigned to such term
in the Revolving Credit Agreement (as in effect on the First Amendment Effective
Date).
     “Tranche A Capitalized Interest Amount” shall have the meaning assigned to
such term in Section 2.06(c).
     “Tranche A Capitalized Interest Option” shall have the meaning assigned to
such term in Section 2.06(c).
     “Tranche A Cash Interest Amount” shall mean, subject to the provisions of
Sections 2.07 and 9.09, with respect to any Interest Payment Date occurring
after the First Amendment Effective Date and on or after the Crack Spread Hedge
Unwind Date on which the Borrower has exercised its option to add the Tranche A
Capitalized Interest Amount to the principal of the Tranche A Loans on such
Interest Payment Date, that portion of the interest accrued on the outstanding
principal amount of the Tranche A Loans to such Interest Payment Date as would
have accrued at the rate of (i) with respect to any Eurodollar Loan, the
Adjusted LIBO Rate plus 7.50% per annum (or 9.50% per annum during the Leverage
Step-Up Period, if any), provided, however, that, for purposes of this clause
(i), if the Adjusted LIBO Rate shall be below 3.25% per annum on any day, then
the Adjusted LIBO Rate for such Interest Period shall be deemed to 3.25% for
such day, or (ii) with respect to any ABR Loan, the Alternate Base Rate plus
6.50% per annum (or 8.50% per annum during the Leverage Step-Up Period, if any),
provided, however, that, for purposes of this clause (ii), if the Alternate Base
Rate shall be below 4.25% per annum on any day, the Alternate Base Rate shall be
deemed to be 4.25% per annum for such day. The Tranche A Cash Interest Amount
will be determined and calculated in accordance with this definition and the
provisions of Section 2.06.
     “Tranche A Loans” shall have the meaning assigned to such term in
Section 2.01.
     “Tranche B Loans” shall have the meaning assigned to such term in
Section 2.01.
     “Unwind Proceeds” shall mean (a) any amounts arising out of the unwinding
and/or termination of the Crack Spread Hedging Agreement as contemplated by
Section 5.11, and (b) any other proceeds received by the Borrower or any other
person from the Crack Spread Hedging Agreement on or after the First Amendment
Effective Date.
     2. The following definitions in Section 1.01 of the Term Loan Agreement are
hereby amended and restated in their entirety to read as follows:
     “Administrative Agent” shall mean Wells Fargo Bank, National Association,
in its capacity as administrative agent for the Lenders hereunder, and its
successors in such capacity as provided in Article VIII.

Exhibit A- 4



--------------------------------------------------------------------------------



 



     “Applicable Margin” shall mean:
     (a) for any day prior to the First Amendment Effective Date, (i) with
respect to any Eurodollar Loan, 7.50% per annum or (ii) with respect to any ABR
Loan, 6.50% per annum;
     (b) for any day on or after the First Amendment Effective Date and prior to
the Crack Spread Hedge Unwind Date, (i) with respect to any Eurodollar Loan,
9.50% per annum or (ii) with respect to any ABR Loan, 8.50% per annum, provided,
however, that, for any day after the First Amendment Effective Date and prior to
the Crack Spread Hedge Unwind Date on which no Default or Event of Default shall
have occurred and be continuing and as to which interest is payable on an
Interest Payment Date on which the Borrower pays all accrued interest in cash
(and shall not have exercised its option to pay the Cash Interest Amount in cash
and to add the Capitalized Interest Amount to the principal of the Original
Loans), the Applicable Margin shall be (A) with respect to any Eurodollar Loan,
8.50% per annum or (B) with respect to any ABR Loan, 7.50% per annum;
     (c) for any day on or after the First Amendment Effective Date that is on
or after the Crack Spread Hedge Unwind Date and prior to the Applicable Margin
Covenant Compliance Date:
     (i) (A) with respect to any Tranche A Loan that is a Eurodollar Loan,
10.50% per annum or (B) with respect to any Tranche A Loan that is an ABR Loan,
9.50% per annum, and
     (ii) (A) with respect to any Tranche B Loan that is a Eurodollar Loan,
9.50% per annum or (B) with respect to any Tranche B Loan that is an ABR Loan,
8.50% per annum, provided, however, that, for any day on which no Default or
Event of Default shall have occurred and be continuing and as to which interest
is payable on an Interest Payment Date on which the Borrower pays all accrued
interest in cash (and shall not have exercised its option to pay the Cash
Interest Amount in cash and to add the Capitalized Interest Amount to the
principal of the Tranche B Loans), the Applicable Margin shall be (A) with
respect to any Eurodollar Loan, 8.50% per annum or (B) with respect to any ABR
Loan, 7.50% per annum;
     (iii) notwithstanding anything contained in clauses (i) and (ii) above, if
the Leverage Ratio set forth in Section 6.14 as of, and for the period ended on,
December 31, 2009 is greater than 4.6 to 1.0, the Applicable Margin set forth in
clauses (i) and (ii) shall be increased by 2.0% per annum for the period from
January 1, 2010 through and including March 31, 2010 (the “Leverage Step-Up
Period”), and the Borrower shall indicate in the Compliance Certificate
delivered for the fiscal quarter ending December 31, 2009 that the Applicable
Margin has

Exhibit A- 5



--------------------------------------------------------------------------------



 



been increased by 2% for the Leverage Step-Up Period as a result thereof; and
     (d) for any day on or after the Applicable Margin Covenant Compliance Date,
(i) with respect to any Tranche A Loan that is a Eurodollar Loan, 9.50% per
annum, (ii) with respect to any Tranche A Loan that is an ABR Loan, 8.50% per
annum, (iii) with respect to any Tranche B Loan that is a Eurodollar Loan, 7.50%
per annum, or (iv) with respect to any Tranche B Loan that is an ABR Loan, 6.50%
per annum;
provided, however, that, with respect to clauses (b), (c) and (d) of this
definition, if the financial statements for the period upon which the
determination of the occurrence of the Applicable Margin Covenant Compliance
Date was based are determined to have been inaccurate or such financial
statements are restated and, based on the accurate or restated financial
statements the Applicable Margin Covenant Compliance Date would not have
occurred (and therefore retroactively did not occur), then the Applicable Margin
for periods affected thereby shall be retroactively re-determined based on such
accurate or restated financial statements and the Borrower shall pay on demand
the additional interest that results from re-determination.
     “Cash Available for Debt Service” shall mean, for any period, the
Consolidated EBITDA for such period, minus the sum of (a) Capital Expenditures
made by the Borrower and its consolidated subsidiaries in cash during such
period and (b) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, consolidated income tax cash expense for such period, all
determined on a consolidated basis in accordance with GAAP; provided, however,
that for purposes of determining compliance with Section 6.13 at any time from
the Effective Date through March 31, 2009, Cash Available for Debt Service shall
be deemed to be $41,700,000 for the fiscal quarter ended December 31, 2007,
$41,700,000 for the fiscal quarter ended March 31, 2008, and $41,700,000 for the
fiscal quarter ended June 30, 2008.
     “Collateral Agent” shall mean Wells Fargo Bank, National Association, in
its capacity as collateral agent for the Secured Parties, and its successors in
such capacity as provided in Article VIII.
     “Crack Spread Hedging Agreement” shall mean the letter agreement dated as
of July 3, 2008, between the Borrower and the Crack Spread Hedging Counterparty,
together with the schedules and exhibits thereto.
     “Debt Service Payments” shall mean, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, and
(b) the aggregate amount of scheduled principal payments made during such period
in respect of Long-Term Indebtedness of the Borrower and its subsidiaries (other
than payments made to the Borrower or any of its subsidiaries); provided,
however, that for purposes of determining compliance with Section 6.13 at any
time from the Effective Date through March 31, 2009, Debt Service Payments shall
be deemed to be $9,000,000 for the fiscal

Exhibit A- 6



--------------------------------------------------------------------------------



 



quarter ended December 31, 2007, $9,000,000 for the fiscal quarter ended
March 31, 2008, and $9,000,000 for the fiscal quarter ended June 30, 2008.
     “Fee Letter” shall mean the Schedule of Fees dated as of January 16, 2009,
among Holdings, the Borrower and the Agents.
     “Loan Documents” shall mean this Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(e) (other than for purposes of
Section 9.08), the Security Documents, the Intercreditor Agreement, the L/C
Reimbursement Subordination Agreement (as defined in the First Amendment) and
the Unwind Letter of Direction (as defined in the First Amendment).
     “Loans” shall mean (a) prior to the Crack Spread Hedge Unwind Date, the
Original Loans made by the Lenders to the Borrower pursuant to Section 2.01, and
(b) on and after the Crack Spread Hedge Unwind Date, collectively, the Tranche A
Loans and the Tranche B Loans.
     “Net Cash Provided by Operating Activities” shall mean, for any period, (a)
“Net Cash Provided by Operating Activities” of the Borrower and its consolidated
subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, excluding (i) any Net Cash Proceeds attributable to Prepayment
Events, (ii) insurance proceeds received in respect of any Casualty,
(iii) Condemnation Proceeds received in respect of any Condemnation, and
(iv) any Unwind Proceeds, plus (b) the sum of, without duplication and to the
extent not included in determining Net Cash Provided by Operating Activities for
such period pursuant to clause (a) above, (i) the aggregate amount of all cash
proceeds received by the Borrower or any of its consolidated subsidiaries during
such period pursuant to the Crack Spread Hedging Agreement (other than any
Unwind Proceeds) or any other Hedging Agreement (other than in respect of any
termination (in whole or in part) thereof) and (ii) the aggregate amount of all
cash proceeds received by the Borrower or any of its consolidated subsidiaries
during such period pursuant to the indemnification or purchase price adjustment
provisions of the Stock Purchase Agreement.
     “Prime Rate” shall mean the rate of interest per annum announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in Minneapolis, Minnesota. Each change in the Prime Rate
shall be effective from and including the date such change is announced as being
effective.
     3. The definition of “Consolidated EBITDA” in Section 1.01 of the Term Loan
Agreement is hereby amended by amending and restating in its entirety the second
proviso in the first sentence of such definition to read as follows:
“provided further that Consolidated EBITDA for any period shall be calculated to
exclude, to the extent otherwise reflected in Consolidated Net Income for such
period, (x) any unrealized non-cash gain or loss for such period in respect of
Hedging Agreements resulting from the application of the Statement of Financial
Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging
Activities”, or a successor thereto, and the related tax effects and (y) any
Unwind Proceeds.”

Exhibit A- 7



--------------------------------------------------------------------------------



 



     4. Clause (A) of subclause (b)(iv) of the definition of “Excess Cash Flow”
in Section 1.01 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“(A) Loans repaid by the Borrower during such Sweep Period, excluding
prepayments of Loans made with any of the Unwind Proceeds or Crack Spread
Hedging Cash Collateral and excluding prepayments of Loans under Sections 2.12
and 2.13,”
     5. Clause (a) of the definition of “Indebtedness” in Section 1.01 of the
Term Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“(a) all obligations of such person for borrowed money or with respect to
deposits or advances by other persons of any kind (including, without
limitation, and for the avoidance of doubt, any obligations under the Permitted
ABL Facility),”
     6. The definition of “Prepayment Event” in Section 1.01 of the Term Loan
Agreement is hereby amended by (i) replacing the word “and” immediately after
subclause (d)(ii) thereof with a comma and (ii) replacing the period at the end
of clause (d) thereof with the following:
“(iv) the issuance, on terms and conditions satisfactory to the Required
Lenders, of Equity Interests by Holdings or the Borrower to Parent or any
subsidiary of Parent, in consideration for some or all of the Required Equity
Contribution, (v) the issuance of Equity Interests by Holdings to the person
that is obligated to reimburse the issuer for any drawings under the Crude Oil
Supplier L/C or Additional Supplier L/Cs in accordance with the proviso at the
end of the first sentence in Section 5.14, (vi) the issuance of Equity Interests
by Holdings to the person that is obligated to reimburse the issuer for any
drawings under the Supporting Letter of Credit in accordance with paragraph
(e) of Section 6.19, or (vii) the issuance of Equity Interests by the Borrower
to Holdings in consideration for a capital contribution by Holdings to the
Borrower in accordance with (A) the proviso at the end of the first sentence in
Section 5.14 or (B) paragraph (e) of Section 6.19, as applicable.”
     7. Section 2.01 of the Term Loan Agreement is hereby amended and restated
in its entirety to read as follows:
     SECTION 2.01. Commitments and Loans. On the Effective Date, each Lender
made a loan in dollars to the Borrower in a principal amount not exceeding such
Lender’s Commitment (the “Original Loans”). Notwithstanding anything to the
contrary contained herein (and without affecting any other provision hereof),
the funded portion of each Original Loan made on the Effective Date (i.e., the
amount advanced in cash to the Borrower on the Effective Date) was equal to
96.0% of the principal amount of such Loan (it being agreed that the Borrower
shall be obligated to repay 100.0% of the principal amount of each such Loan as
provided hereunder). On the Crack Spread Hedge Unwind Date, 100% of the then
outstanding principal balance of the Original Loans will be deemed to be
divided, without further action by any Lender or the Borrower, into two separate
tranches as follows, in each case on a pro rata basis according to the
outstanding principal amount of the Original Loans owed to each of the Lenders:
(i) an aggregate

Exhibit A- 8



--------------------------------------------------------------------------------



 



principal amount of the Original Loans equal to the Retained Unwind Proceeds
shall be deemed to be Tranche A Loans to the Borrower in an aggregate principal
amount equal to the amount of the Retained Unwind Proceeds (the “Tranche A
Loans”), and (ii) the remaining outstanding principal balance of the Original
Loans shall be deemed to be Tranche B Loans to the Borrower in a principal
amount equal to such outstanding principal balance (the “Tranche B Loans”).
Amounts repaid or prepaid in respect of the Loans may not be reborrowed. Any
promissory notes that, pursuant to Section 2.04(e), have been issued to a Lender
to evidence the Loans payable to such Lender, shall, from and after the Crack
Spread Hedge Unwind Date, evidence the obligation of the Borrower to pay the sum
of the Tranche A Loans and the Tranche B Loans owed by the Borrower hereunder,
notwithstanding that such promissory notes do not reference the Tranche A Loans
or the Tranche B Loans or the respective proportions of the Loans represented by
them.
     8. Section 2.06(c) of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follows, and the following Sections 2.06(d)
and 2.06(e) are added to the Term Loan Agreement after Section 2.06(c) thereof:
     “(c) Interest on each Loan shall be due and payable in arrears in cash on
the Interest Payment Dates applicable to such Loan, except as otherwise provided
in this Agreement. Notwithstanding the foregoing, but subject to
Sections 2.06(d), 2.06(e) and 2.07:
     (i) Payment of Interest on Original Loans and Tranche B Loans. (A) prior to
the Crack Spread Hedge Unwind Date (i.e. before the Original Loans are divided
into Tranche A Loans and Tranche B Loans), with respect to any of the Original
Loans, and (B) on or after the Crack Spread Hedge Unwind Date and before the
Applicable Margin Covenant Compliance Date, with respect to the Tranche B Loans
only, in lieu of making the entire interest payment due and payable on any
Interest Payment Date in cash on the Original Loans prior to the Crack Spread
Hedge Unwind Date or on the Tranche B Loans on or after the Crack Spread Hedge
Unwind Date and before the Applicable Margin Covenant Compliance Date, the
Borrower may (at its option) pay, in cash, on such Interest Payment Date the
Cash Interest Amount and pay the balance of the accrued interest that is due and
payable on such Interest Payment Date in respect of the Original Loans or the
Tranche B Loans (as applicable) (“Capitalized Interest Amount”) by adding such
Capitalized Interest Amount to the outstanding principal amount of the Original
Loans (before the Crack Spread Hedge Unwind Date) or to the outstanding
principal amount of the Tranche B Loans (on or after the Crack Spread Hedge
Unwind Date and before the Applicable Margin Covenant Compliance Date). In order
to exercise the option (the “Capitalized Interest Option”) to pay, on a
specified Interest Payment Date, the Cash Interest Amount in cash and to have
the balance of such accrued interest be added to the principal of the Original
Loans (or, on or after the Crack Spread Hedge Unwind Date and before the
Applicable Margin Covenant Compliance Date, to the Tranche B Loans) as a
Capitalized Interest Amount, the Borrower shall give notice to the
Administrative Agent on or before the applicable Interest Payment Date that the
Borrower has exercised such option. Upon being added to the

Exhibit A- 9



--------------------------------------------------------------------------------



 



principal amount of the Original Loans (and, if added to the principal of the
Tranche B Loans on or after the Crack Spread Hedge Unwind Date and before the
Applicable Margin Covenant Compliance Date, to the Tranche B Loans) on any such
Interest Payment Date, each such Capitalized Interest Amount shall be considered
principal of the Original Loans or Tranche B Loans, as applicable, for all
purposes under this Agreement, which amount shall be due and payable on the
Maturity Date (or such earlier date as the principal of the Loans may become due
and payable pursuant to Article VII). Each Capitalized Interest Amount shall
accrue interest beginning on and including the Interest Payment Date on which
such Capitalized Interest Amount is added to the principal amount of the
Original Loans or Tranche B Loans, as applicable, which interest shall accrue
and be paid, together with the interest on the remaining principal amount of the
Original Loans or Tranche B Loans, as applicable, in accordance with the terms
of this Agreement. For the avoidance of doubt, all interest that is payable on
or after the Applicable Margin Covenant Compliance Date on the Tranche B Loans
is payable in full in cash.
     (ii) Payment of Interest on Tranche A Loans. On and after the Crack Spread
Hedge Unwind Date, with respect to the Tranche A Loans only, in lieu of making
the entire interest payment due and payable on any Interest Payment Date in cash
on the Tranche A Loans, the Borrower may (at its option) pay, in cash, on such
Interest Payment Date the Tranche A Cash Interest Amount and pay the balance of
the accrued interest that is due and payable on such Interest Payment Date in
respect of the Tranche A Loans (“Tranche A Capitalized Interest Amount”) by
adding such Tranche A Capitalized Interest Amount to the outstanding principal
amount of the Tranche A Loans. In order to exercise the option (the “Tranche A
Capitalized Interest Option”) to pay, on a specified Interest Payment Date, the
Tranche A Cash Interest Amount in cash and to have the balance of such accrued
interest be added to the principal of the Tranche A Loans as a Tranche A
Capitalized Interest Amount, the Borrower shall give notice to the
Administrative Agent on or before the applicable Interest Payment Date that the
Borrower has exercised such option. Upon being added to the principal amount of
the Tranche A Loans on any such Interest Payment Date, each such Tranche A
Capitalized Interest Amount shall be considered principal of the Tranche A Loans
for all purposes under this Agreement, which amount shall be due and payable on
the Maturity Date (or such earlier date as the principal of the Loans may become
due and payable pursuant to Article VII). Each Tranche A Capitalized Interest
Amount shall accrue interest beginning on and including the Interest Payment
Date on which such Tranche A Capitalized Interest Amount is added to the
principal amount of the Tranche A Loans, which interest shall accrue and be
paid, together with the interest on the remaining principal amount of the
Tranche A Loans in accordance with the terms of this Agreement.
     (d) The applicable Alternate Base Rate or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Exhibit A- 10



--------------------------------------------------------------------------------



 



     (e) Notwithstanding the provisions of Section 2.06(c), (i) at any time when
a Default or an Event of Default has occurred and is continuing, even if
otherwise permitted by the provisions of Section 2.06(c), the Borrower shall not
have the option of (A) paying the Cash Interest Amount in cash and adding the
Capitalized Interest Amount to the principal of the Original Loans or Tranche B
Loans, as applicable, or (B) paying the Tranche A Cash Interest Amount in cash
and adding the Tranche A Capitalized Interest Amount to the principal of the
Tranche A Loans, but rather shall be required to pay all accrued interest in
cash on each Interest Payment Date with respect thereto, and (ii) all accrued
and unpaid interest on the date that the entire then outstanding principal
amount of the Loans becomes due and payable, including interest on all
Capitalized Interest Amounts and Tranche A Capitalized Interest Amounts, whether
the principal amount becomes due and payable on the Maturity Date, by
acceleration of the Loans or otherwise, shall be due and payable in full in cash
on such date (and all interest accruing thereafter shall be payable in cash on
demand).”
     9. Section 2.11 of the Term Loan Agreement is hereby amended by inserting
the following new subsection 2.11(f) at the end of such subsection 2.11:
     “(f) On and after the Crack Spread Hedge Unwind Date, all principal
repayments pursuant to this Section shall be applied against the outstanding
principal balance of the Tranche A Loans and, if there are no outstanding
principal amounts of the Tranche A Loans, then to reduce the outstanding
principal balance of the Tranche B Loans.”
     10. Section 2.12(c) of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follow:
     “(c) (i) As provided in Section 5.11, all of the Unwind Proceeds and the
released Crack Spread Hedging Cash Collateral delivered to the Administrative
Agent for application to the outstanding Loans will be deemed to be prepayments
pursuant to this Section 2.12 and will be applied first pro rata to the
scheduled installments of principal due in 2009 and thereafter pro rata to the
remaining scheduled installments of principal due in respect of the Loans on and
after March 31, 2010 under Section 2.11, and (ii) all other prepayments pursuant
to this Section 2.12 shall be applied pro rata against the remaining scheduled
installments of principal due in respect of the Loans under Section 2.11,
provided that, with respect to clauses (i) and (ii) of this clause (c), in
accordance with Section 2.11, any such application on and after the Crack Spread
Hedge Unwind Date to such scheduled installments will be applied first against
the Tranche A Loans until the Tranche A Loans have been paid in full, and
thereafter will be applied against the Tranche B Loans. ”
     11. Subclause (i) of Section 2.13(b) of the Term Loan Agreement is hereby
amended and restated in its entirety to read as follows:
     “(i) 100.0% of Excess Cash Flow for such Sweep Period less”
     12. Section 2.13(d) of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follow:

Exhibit A - 11



--------------------------------------------------------------------------------



 



     “(d) Any prepayment pursuant to this Section shall be applied pro rata
against the remaining scheduled installments of principal due in respect of the
Loans under Section 2.11, provided that, in accordance with Section 2.11, any
such application on and after the Crack Spread Hedge Unwind Date to such
scheduled installments will be applied first against the Tranche A Loans until
the Tranche A Loans have been paid in full, and thereafter will be applied
against the Tranche B Loans. ”
     13. Section 2.13(e) of the Term Loan Agreement is hereby amended by
deleting “$250,000” both times that it appears and substituting therefor in each
such place “$50,000.”
     14. The first sentence of Section 2.13(f) of the Term Loan Agreement is
hereby amended and restated in its entirety to read as follows:
“The Borrower shall deliver to the Administrative Agent, (i) at the time of each
prepayment required under this Section 2.13, a certificate signed by a Financial
Officer of each of Holdings and the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment, and (ii) to the extent
practicable, at least five Business Days’ (but in any event no less than three
Business Days’) prior written or fax notice of such prepayment.”
     15. The first sentence of Section 2.19(a) of the Term Loan Agreement is
amended and restated in its entirety to read as follows:
“The Borrower shall make each payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 p.m., New York City time, on the date when due in
immediately available dollars (other than any Capitalized Interest Amount or
Tranche A Capitalized Interest Amount in accordance with Section 2.06 of this
Agreement), without setoff, defense or counterclaim.”
     16. Section 5.04 of the Term Loan Agreement is amended by (i) deleting the
word “and” immediately after clause (j) thereof, (ii) replacing the period
immediately after clause (k) thereof with a semicolon, and (iii) adding after
such clause (k) the following new clauses (l) and (m):
     “(l) within 30 days after the end of each calendar month ending after the
First Amendment Effective Date (commencing with the calendar month ending
March 31, 2009), (i) its consolidated balance sheet and related consolidated
statements of income and cash flows, showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such calendar
month and the results of their operations and cash flows for such calendar month
and the then elapsed portion of the fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly the financial condition and results
of operations and cash flows of the Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) an
operating report prepared by the Borrower in the ordinary course of business for
and as at the end of the preceding month containing the information set forth on
Exhibit H hereto, (iii) copies of all borrowing base certificates (or similar
reports or certificates) delivered

Exhibit A - 12



--------------------------------------------------------------------------------



 



pursuant to the Permitted ABL Facility during the month in which the documents
described in clauses (i) and (ii) of this clause (l) are delivered, including
the borrowing base certificate that is in effect as of the date the financial
statements described in clause (i) above are delivered to the Administrative
Agent, and (iv) upon receipt of a request signed by the Majority Lenders, copies
of all supporting documentation for any one of the borrowing base certificates
delivered pursuant to clause (iii) of this clause (l) (other than the borrowing
base certificate that is in effect as of the date the financial statements
described in clause (i) above are delivered to the Administrative Agent),
provided that, if the Borrower is seeking to have the Supporting Letter of
Credit reduced or terminated based on the calculation of Availability (as
defined in the Revolving Credit Agreement, as in effect on the date hereof) set
forth in any borrowing base certificate (including the borrowing base
certificate that is in effect as of the date the financial statements described
in clause (i) above are delivered to the Administrative Agent), the Borrower
will give prompt notice thereof to the Administrative Agent and, upon receiving
a request signed by the Majority Lenders, the Borrower will promptly provide
supporting documentation in respect of such borrowing base certificate
(including, if applicable, in respect of the borrowing base certificate that is
in effect as of the date the financial statements described in clause (i) above
are delivered to the Administrative Agent) in form and detail satisfactory to
the Majority Lenders; and
     (m) promptly after a request therefor by any Lender, copies of any Hedging
Agreement described on the most recent monthly operating report delivered
pursuant to subclause (l)(ii) above and/or any trade confirmations executed in
connection therewith.”
     17. Section 5.11 of the Term Loan Agreement is hereby amended and restated
in its entirety to read as follows:
     “SECTION 5.11. Crack Spread Hedging Agreement. The Borrower will, on or
prior to the First Amendment Effective Date, (a) commence to completely unwind
and terminate the Crack Spread Hedging Agreement, and cause the Crack Spread
Hedging Agreement to be completely unwound and terminated and (b) cause the
Unwind Proceeds and the Crack Spread Hedging Cash Collateral to be distributed
and provided in full directly to the Administrative Agent, for the benefit of
the Lenders, or to the ABL Agent, for the benefit of the Borrower, in each case
as further described below, within six (6) weeks from the First Amendment
Effective Date; provided that if there shall be any material market disruption
in the market for Hydrocarbon Agreements which extends beyond such six (6) week
period and has a material adverse effect on the Borrower’s ability to effect the
unwind and termination of the Crack Spread Hedging Agreement, such six (6) week
period shall be extended on a day-to-day basis during the pendency of such
disruption for a period not to exceed an additional four (4) weeks. The Borrower
shall (x) consult with the Steering Committee on an ongoing basis as to the
status of the unwinding of the Crack Spread Hedging Agreement, (y) provide to
the Steering Committee copies of all trade confirmations executed and/or
delivered in connection with the unwinding of the Crack Spread Hedging
Agreement, and (z) provide updates on the progress thereof upon request of any
member of the Steering Committee. As a condition precedent to the unwind of the
Crack Spread Hedging Agreement, the Borrower, the Administrative Agent and the
ABL Agent shall have given, pursuant to the Unwind

Exhibit A - 13



--------------------------------------------------------------------------------



 



Letter of Direction, irrevocable instructions (which, notwithstanding any
provision in the Loan Documents (including the Intercreditor Agreement) to the
contrary, shall not be subject to or affected by any default or event of default
under the Term Loan Agreement or the Permitted ABL Facility, or any notice with
respect thereto) to the Crack Spread Hedging Counterparty (I) to, within three
business days of the First Amendment Effective Date, cause the Crack Spread
Hedging Cash Collateral to be distributed to the Administrative Agent to be
applied in accordance with Section 2.12 hereof to the prepayment of the Loans,
and (II) to distribute the Unwind Proceeds as follows:
     First, an amount up to $45,400,000 of the Unwind Proceeds will be
distributed to the Administrative Agent to be applied in accordance with
Section 2.12 hereof to the prepayment of the Loans;
     Second, an amount up to $25,000,000 of the Unwind Proceeds will be
distributed to the ABL Agent to be applied to the Permitted ABL Facility in
accordance with the terms of the Permitted ABL Facility Amendment (as defined in
the First Amendment);
     Third, an amount up to $25,000,000 of the Unwind Proceeds will be
distributed to the Administrative Agent to be applied in accordance with
Section 2.12 hereof to the prepayment of the Loans;
     Fourth, an amount up to $25,000,000 of the Unwind Proceeds will be
distributed to the ABL Agent to be applied to the Permitted ABL Facility in
accordance with the terms of the Permitted ABL Facility Amendment (as defined in
the First Amendment) (any amounts distributed to the ABL Agent pursuant to
clause Second and clause Fourth hereof are referred to herein as the “Retained
Unwind Proceeds”); and
     Fifth, all remaining Unwind Proceeds will be distributed to the
Administrative Agent to be applied in accordance with Section 2.12 hereof to the
prepayment of the Loans.
     The Borrower shall cause the Crack Spread Hedging Counterparty to promptly,
and in any event within 5 Business Days of any settlement, termination or
unwinding of any portion of the Crack Spread Hedging Agreement (but in any event
not later than the same day as the Borrower would have otherwise been entitled
to receive such amounts absent this Section 5.11), pay all Unwind Proceeds
arising in connection with any such settlement, termination or unwinding
directly to the Administrative Agent or the ABL Agent as provided above. The
Borrower shall also cause the Crack Spread Hedging Counterparty to promptly, and
in any event within 3 Business Days of the First Amendment Effective Date (but
in any event not later than the same day as the Borrower would have otherwise
been entitled to receive such amounts absent this Section 5.11), pay the Crack
Spread Hedging Cash Collateral directly to the Administrative Agent.
     The Unwind Proceeds and the released Crack Spread Hedging Cash Collateral
delivered to the Administrative Agent for application to the outstanding Loans
as provided above will be deemed to be prepayments pursuant to Section 2.12 and
will be

Exhibit A - 14



--------------------------------------------------------------------------------



 



applied, first, pro rata to the remaining scheduled installments of principal
due in 2009 and, thereafter, pro rata to the remaining scheduled installments of
principal due in respect of the Loans on and after March 31, 2010 under
Section 2.11.
     Any amounts owing to the Crack Spread Hedging Counterparty as a result of
the exercise of any set-off rights or as a result of the unwinding of any
hedging arrangements with such Crack Spread Hedging Counterparty or its
Affiliates shall either (a) be applied against and reduce the Retained Unwind
Proceeds payable to the ABL Agent for the benefit of the Borrower on a
dollar-for-dollar basis by the amount thereof, or (b) otherwise be paid by the
Borrower. In no event shall any such amounts be payable out of the Unwind
Proceeds that are payable to the Lenders as provided above or out of the Crack
Spread Hedging Cash Collateral.
     Each of the Lenders acknowledges that (a) the Borrower has not given any
guarantee as to the ultimate amount of the Unwind Proceeds to be realized upon
the unwinding of the Crack Spread Hedging Agreement, and (b) the Borrower may
effect the unwinding of the Crack Spread Hedging Agreement in one or a series of
transactions as determined in its sole discretion following consultation with
the Steering Committee in accordance with Section 5.11.”
     18. Article V of the Term Loan Agreement is amended by adding the following
new Sections 5.13 and 5.14 after Section 5.12:
     “SECTION 5.13. Retention of Financial Advisor. For a period extending from
the First Amendment Effective Date through June 30, 2010, the Administrative
Agent or counsel to the Administrative Agent may retain a financial advisor,
selected by the Required Lenders and reasonably acceptable to the Borrower, for
purposes of reviewing documents and information related to Holdings and its
Subsidiaries provided to the Lenders pursuant to the terms of this Agreement and
providing analyses and reports to the Lenders with respect thereto. The Borrower
will fully cooperate with such financial advisor and will promptly respond to
all reasonable requests for information, documents and analyses relating to
Holdings and its Subsidiaries from any such advisor, the Administrative Agent or
any Lender in accordance with the terms of this Agreement. The financial adviser
may prepare a receipts and disbursements forecast (and comparison of the
forecast to actual receipts and disbursements) for any fiscal quarter based on
information the Borrower is obligated to provide pursuant to Section 5.04 of
this Agreement. The Borrower will promptly pay, as and when due, all reasonable
and documented fees, expenses and other amounts payable to such financial
advisor from time to time pursuant to any engagement agreement entered into
between any such financial advisor and the Administrative Agent or counsel to
the Administrative Agent.
     SECTION 5.14. Delivery and Maintenance of Supplier Letters of Credit. At
all times during the period extending from the First Amendment Effective Date
through the Post-First Amendment Compliance Date, the Borrower will maintain in
effect (a) the Crude Oil Supplier L/C (unless replaced, reduced or terminated as
provided below or unless drawn upon by the beneficiary thereof, to the extent of
such draw), and (b) the Additional Supplier L/Cs (unless replaced, reduced or
terminated as provided below or unless drawn upon by the beneficiary thereof, to
the extent of such draw), provided,

Exhibit A - 15



--------------------------------------------------------------------------------



 



however, that the Crude Oil Supplier L/C and/or the Additional Supplier L/Cs may
be terminated at any time upon delivery by any person that is obligated to
reimburse the issuer for any drawings under such letter of credit to Holdings of
cash in the amount of the Crude Oil Supplier L/C and/or the Additional Supplier
L/Cs, as the case may be, that is being terminated, in exchange for the issuance
by Holdings of shares of its preferred stock having the same terms and
conditions as the shares of preferred stock of Holdings that are outstanding on
the First Amendment Effective Date, so long as, contemporaneously upon receipt
of such cash, Holdings transfers such cash to the Borrower as a capital
contribution to the Borrower. The Borrower will provide the Administrative Agent
and the Lenders with a copy of (i) any Additional Supplier L/C promptly upon the
issuance thereof, (ii) any amendment or modification of the Crude Oil Supplier
L/C or any Additional Supplier L/C or any replacement thereof, none of which
shall cause the applicable letter of credit to cease to come within the
definition of a Crude Oil Supplier L/C or Additional Supplier L/C, as
applicable.”
     19. Clause (f) of Section 6.01 of the Term Loan Agreement is hereby amended
by (i) replacing the semicolon at the end of such clause with a comma, and
(ii) adding the following to the end of such clause (f):
“and provided further that no Indebtedness may be created or incurred pursuant
to this clause (f) on or after the First Amendment Effective Date;”
     20. Clause (m) of Section 6.01 of the Term Loan Agreement is hereby amended
by (i) replacing the period at the end of such clause with a semicolon, and
(ii) adding the following to the end of such clause (f):
“provided that no Indebtedness may be created or incurred pursuant to this
clause (m) on or after the First Amendment Effective Date;”
     21. The following two sentences are hereby added to the end of
Section 6.08(a) of the Term Loan Agreement:
“Notwithstanding the foregoing provisions of this Section 6.08(a), (x) neither
Holdings nor any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment between January 1, 2009 and the
first date (the “Restricted Payments Compliance Date”) after the First Amendment
Effective Date on which (1) no Event of Default has occurred and is continuing,
(2) the Borrower furnishes to the Administrative Agent financial statements and
a Compliance Certificate pursuant to Section 5.04 evidencing and certifying that
the Borrower is in compliance with the Original Financial Covenants on (and for
the period of four consecutive fiscal quarters ending on) the last day of a
fiscal quarter ending after the First Amendment Effective Date, and (3) the
Tranche A Loans, together with all interest accrued thereon, shall have been
repaid in full in cash; provided that, prior to the Restricted Payments
Compliance Date, (i) any Subsidiary (other than the Borrower) may declare and
pay dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, ratably
to the holders of such Equity Interests, (ii) so long as no Event of Default has
occurred and is continuing, the Borrower may

Exhibit A - 16



--------------------------------------------------------------------------------



 



make payments in cash to Holdings on account of Parent’s corporate expense
allocation to Holdings and the Subsidiaries for periods from and after
January 1, 2009, the amount of such payments not to exceed $7,500,000 during any
fiscal year of the Borrower, which amounts shall be paid in monthly or quarterly
installments on such amounts as have accrued on a pro rata basis for such
portion of such fiscal year, on or after the date on which the Borrower shall
have furnished to the Administrative Agent (A) with respect to any payment of
any quarterly installment, financial statements and a Compliance Certificate
pursuant to Section 5.04 evidencing and certifying that the Borrower is in
compliance with the financial covenants set forth in Sections 6.13, 6.14 and
6.15 on (and for the period of four consecutive fiscal quarters ending on) the
last day of the fiscal quarter then most recently ended, and (B) with respect to
any payment of any monthly installment (or any payment covering multiple
consecutive monthly installments), financial statements evidencing that the
Borrower is in compliance with the financial covenants set forth in
Sections 6.13, 6.14 and 6.15 on (and for the period of twelve consecutive months
ending on) the last day of the calendar month then most recently ended
(calculated as if such month end was the last day of a fiscal quarter), and
(iii) Holdings may make payments to Parent and its Affiliates in cash in an
aggregate amount not exceeding the aggregate amount of the payments received by
Holdings from the Borrower pursuant to the foregoing subclause (ii) of this
clause (x), and (y) after the Restricted Payments Compliance Date, if no Event
of Default has occurred and is continuing, then the Borrower or Holdings, as
applicable, may make such Restricted Payments as the Borrower or Holdings would
have been permitted to make under this Section 6.08(a) prior to the Restricted
Payments Compliance Date but for the provisions of this sentence (it being
understood that the Restricted Payments, if any, that are made between
January 1, 2009 and the Restricted Payments Compliance Date pursuant to this
sentence will be applied toward the maximum amounts of Restricted Payments
permitted to be made under this clause (y) after the Restricted Payments
Compliance Date and will therefore reduce such permitted amount of Restricted
Payments that may be made under this clause (y)).”
     22. Clause (c) of Section 6.08 of the Term Loan Agreement is hereby amended
and restated in its entirety as follows:
     “(c) Notwithstanding anything herein to the contrary, (i) neither Holdings
nor any Subsidiary will, directly or indirectly, make, or consent to any of its
assets being applied by way of setoff, counterclaim or right of recoupment
toward the payment of, any payments to the Seller or any of its Affiliates in
respect of the obligations owed under the Earnout Agreement (“Earnout Payments”)
with respect to any Earnout Year (as defined in the Earnout Agreement) ending
after 2009 unless (A) at the time of and immediately after giving effect to such
Earnout Payment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) at least two Business Days before
making any such Earnout Payment, the Borrower has provided to the Administrative
Agent the financial statements and Compliance Certificate pursuant to
Section 5.04 that evidence and certify to the compliance by the Borrower with
the covenants set forth in Sections 6.13, 6.14 and 6.15 as of the end of (and
for the most recent four fiscal quarters ending at) the most recent fiscal
quarter ending before the due date of such Earnout Payment.

Exhibit A - 17



--------------------------------------------------------------------------------



 



     23. Section 6.12 of the Term Loan Agreement is hereby amended and restated
in its entirety to read as follows:
     “SECTION 6.12. Amendment of Material Documents. Neither Holdings nor any
Subsidiary will (a)(i) amend, restate, supplement or otherwise modify its
certificate of incorporation, bylaws or other organizational documents or
(ii) amend, restate, supplement or otherwise modify, or waive any of its rights
under, or terminate prior to the stated termination thereof or release, the
Offtake Agreement, in each case to the extent any of the foregoing could
reasonably be expected to be adverse in any material respect to Holdings and the
Subsidiaries or to the interests of the Lenders, or (b) except with respect
solely to the exercise of certain “flex rights” as and to the extent such rights
are in effect with respect to the Revolving Credit Agreement as in effect on the
First Amendment Effective Date, amend, restate, supplement or otherwise modify
any Revolving Loan Document or any other definitive documentation for the
Permitted ABL Facility, to the extent any of the foregoing, could reasonably be
expected to (i) materially impair (A) the rights of or benefits available to the
Lenders under any Loan Document in respect of any payment obligation of any Loan
Party thereunder or (B) the ability of any Loan Party to perform any of its
obligations under any Loan Document, or (ii) reduce Availability (as defined in
the Revolving Credit Agreement, as in effect on the First Amendment Effective
Date) under the Revolving Credit Agreement or any component thereof.”
     24. Section 6.13 of the Term Loan Agreement is hereby amended and restated
in its entirety to read as follows:
     “SECTION 6.13. Debt Service Coverage Ratio. The Borrower will not permit
the ratio of (a) Cash Available for Debt Service to (b) Debt Service Payments,
in each case for any period of four consecutive fiscal quarters ending on any
date during any period set forth below, to be less than the ratio set forth
below opposite such period:

      Period   Ratio
From the Effective Date through December 31, 2010
  1.00 to 1.00
 
   
From January 1, 2011 through December 31, 2011
  1.50 to 1.00
 
   
From January 1, 2012 through the Maturity Date
  1.75 to 1.00

     25. Section 6.14 of the Term Loan Agreement is amended and restated in its
entirety to read as follows:
     “SECTION 6.14. Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time during any period set forth below to exceed the ratio set
forth opposite such period:

Exhibit A - 18



--------------------------------------------------------------------------------



 



      Period   Ratio
From the Effective Date through June 30, 2009
  5.00 to 1.00
 
   
From July 1, 2009 through September 30, 2009
  4.50 to 1.00
 
   
From October 1, 2009 through December 31, 2009
  5.00 to 1.00
 
   
From January 1, 2010 through March 31, 2010
  4.10 to 1.00
 
   
From April 1, 2010 through June 30, 2010
  4.00 to 1.00
 
   
From July 1, 2010 through December 31, 2010
  3.50 to 1.00
 
   
From January 1, 2011 through the Maturity Date
  1.00 to 1.00

     26. Section 6.15 of the Term Loan Agreement is amended and restated in its
entirety to read as follows:
     “SECTION 6.15. Capital Expenditures. Neither Holdings nor any Subsidiary
will make any Capital Expenditures; provided that the Borrower and its
subsidiaries may make (a) maintenance Capital Expenditures made (i) during the
period from the Effective Date to December 31, 2008, not exceeding $10,000,000
in the aggregate and (ii) during any fiscal year of the Borrower ending after
December 31, 2008, not exceeding $17,500,000 in the aggregate in any such fiscal
year, and (b) turnaround Capital Expenditures made (i) during the fiscal year of
the Borrower ending on December 31, 2009, not exceeding $22,500,000 in the
aggregate, and (ii) during the period from October 1, 2012 to March 31, 2014,
not exceeding $26,500,000 in the aggregate; provided that, if in any period
specified in this clause (b) the Borrower and its subsidiaries in the aggregate
do not make the entire amount of turnaround Capital Expenditures permitted for
such period by this clause (b), such unutilized amount may be utilized during
the first six months after the end of such period but not at any time
thereafter; and provided further that, notwithstanding the foregoing, at any
time on or after the Applicable Margin Covenant Compliance Date, the Borrower
and its subsidiaries may make, in addition to the foregoing, any Capital
Expenditure if (A) at the time of the making thereof, (1) no Default, Event of
Default, ABL Availability Deficit or Debt Service Reserve Deficit shall have
occurred and be continuing or would result therefrom and (2) the Deferred Excess
Cash Flow amount is not greater than zero, and (B) the amount of such Capital
Expenditure shall not exceed the Retained Amount at the time of the making
thereof.”
     27. Article VI of the Term Loan Agreement is amended by adding the
following new Section 6.19 after Section 6.18 thereof:

Exhibit A - 19



--------------------------------------------------------------------------------



 



     “SECTION 6.19. Supporting Letter of Credit. (a) Section 10.1.14 of the
Revolving Credit Agreement (as in effect on the First Amendment Effective Date)
will not be amended, waived, terminated or otherwise modified prior to
December 31, 2010, and neither Holdings nor any Subsidiary will seek, accept,
consent or agree to any waiver, termination, amendment or modification thereof,
in each case prior to December 31, 2010, without the prior written consent of
the Required Lenders.
     (b) Notwithstanding anything contained in the Revolving Credit Agreement to
the contrary, in the event the conditions in the proviso in clause (d) of
Section 10.1.14 of the Revolving Credit Agreement (as in effect on the First
Amendment Effective Date) to the Borrower’s right to reduce or terminate the
Supporting Letters of Credit have been satisfied under the terms of
Section 10.1.14 of the Revolving Credit Agreement (as in effect on the First
Amendment Effective Date) at any time prior to December 31, 2010, the Borrower
will not effect or cause to occur and will not seek, accept, consent or agree to
any release, reduction or termination of the Supporting Letter of Credit unless
the average daily Availability (as defined in the Revolving Credit Agreement as
in effect on the First Amendment Effective Date) for purposes of clause (d) of
such Section 10.1.14 for the calendar month most recently ended month prior to
such reduction or termination shall be greater, after giving effect to such
reduction or termination, than the sum of (i) $40,000,000, plus (ii) the
aggregate principal amount of Tranche A Loans then outstanding.
     (c) The Borrower hereby acknowledges and agrees that, as of the First
Amendment Effective Date, Section 10.1.14 of the Revolving Credit requires the
Borrower to maintain the stated amount of the Supporting Letter of Credit in an
amount of at least $66,000,000. A true, correct and complete list of each
Supporting Letter of Credit outstanding on the First Amendment Effective Date is
set forth on Exhibit D to the First Amendment.
     (d) The Borrower will promptly, and in any event within one (1) Business
Day, notify the Administrative Agent and the Lenders if the aggregate stated
amount of the Supporting Letter of Credit is at any time below $66,000,000 for
any reason.”
     (e) Notwithstanding anything to the contrary in this Section 6.19, all or a
portion of the Supporting Letter of Credit may be terminated at any time upon
delivery by any person that is obligated to reimburse the issuer for any
drawings under such letter of credit to Holdings of cash in the amount of such
portion of the Supporting Letter of Credit that is being terminated in exchange
for the issuance by Holdings of shares of its preferred stock having the same
terms and conditions as the shares of preferred stock of Holdings that are
outstanding on the First Amendment Effective Date, so long as, contemporaneously
upon receipt of such cash, Holdings transfers such cash to Borrower as a capital
contribution to Borrower.”
     28. Clauses (d) and (e) of Article VII (Events of Default) of the Term Loan
Agreement are hereby amended and restated in their entirety to read as follows:
     “(d) default shall be made in the due observance or performance by Holdings
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a)

Exhibit A - 20



--------------------------------------------------------------------------------



 



(with respect to Holdings and the Borrower only), 5.02(a), 5.02(b)(i), 5.02(c),
5.05, 5.07, 5.10, 5.11, 5.12, 5.13, or 5.14 or in Article VI;
     (e) default shall be made in the due observance or performance by Holdings
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clause (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) the date that a Responsible Officer of the Borrower has knowledge thereof or
(ii) notice thereof is given by the Administrative Agent or any Lender to the
Borrower (with a copy to the Administrative Agent in the case of any such notice
from a Lender); provided that such notice and opportunity to cure shall not
apply if the default or failure to observe or perform is not capable of being
cured within such period or is a willful breach by Holding or any Subsidiary;”
     29. Clause (m) of Article VII (Events of Default) of the Term Loan
Agreement is hereby amended and restated in its entirety to read as follows:
     “(m) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Loan Party shall assert that it has no further liability
under any such Guarantee (other than as a result of the discharge of such Loan
Party in accordance with the terms of the Loan Documents);”
     30. The word “or” is deleted from the end of clause (p) of Article VII
(Events of Default) of the Term Loan Agreement and the following new clause
(r) is hereby added to such Article VII after clause (q) thereof:
     “(r) the Borrower shall fail to receive by May 29, 2009 the last
$15,000,000 of the Required Equity Contribution;”
     31. The last paragraph of Article VII (Events of Default) of the Term Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) above), and at any time thereafter
during the continuance of such event, the Required Lenders may, or the
Administrative Agent (at the direction of the Required Lenders) shall, by notice
to Holdings and the Borrower, take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, whereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole or in part, whereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of Holdings or the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Holdings and the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to Holdings and the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then

Exhibit A - 21



--------------------------------------------------------------------------------



 



outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of Holdings or the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Holdings and the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.”
     32. The second paragraph in Article VIII (The Administrative Agent and the
Collateral Agent) to the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:
     “The person serving as Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, and generally engage in any kind of
banking, trust, underwriting, or other business with, Holdings or any Subsidiary
or Affiliate thereof as if such person were not an Agent hereunder and without
any duty to account therefor to the Lenders; provided, however, that in no event
may such person act as the financial advisor or in any other advisory capacity
to Holdings or any Subsidiary thereof.”
     33. The third paragraph in Article VIII (The Administrative Agent and the
Collateral Agent) to the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:
     “Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or to
exercise any discretionary power, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in the
Loan Documents); provided that neither Agent shall be required to take any
action that, in its opinion, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law or would require either Agent to
expend or risk its own funds or otherwise incur liability in the performance of
any of its duties hereunder or thereunder or in the exercise of any of its
rights or powers if it believes in good faith that repayment of such funds or
adequate security or indemnity against such risk or liability is not assured to
it or is not sufficient, and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings or any
Subsidiary or other Affiliate thereof that is communicated to or obtained by the
person serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity. Unless otherwise excused as provided in this
Article VIII, each Agent shall act on instructions received from the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith to be necessary, under
the circumstances as provided in Section 9.08 or any other provision of

Exhibit A - 22



--------------------------------------------------------------------------------



 



this Agreement or the Loan Documents) and such Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of such
requisite Lenders or in the absence of its own gross negligence or willful
misconduct. Either Agent may request instructions from the Lenders authorized to
instruct such Agent under this Article VIII with respect to taking any
discretionary action contemplated by this Agreement or any other Loan Document
or with respect to any matter requiring action by such Agent pursuant to any
provision of this Agreement or any other Loan Document that is, in the good
faith determination of such Agent, silent or vague, and such Agent shall be
entitled to refrain from taking such particular action unless and until it shall
have received instructions from all such authorized Lenders and shall not incur
any liability to any person for refraining to take any such action. Neither
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by Holdings, the Borrower or a Lender, and
neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document or the occurrence of any Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent or
to confirm such Agent’s consent to, or satisfaction with, items expressly
requiring its consent or satisfaction. The Administrative Agent will promptly
notify the Lenders of its receipt of any written notice of any Default or of any
Default of which the Administrative Agent has actual knowledge.”
     34. The sixth paragraph in Article VIII (The Administrative Agent and the
Collateral Agent) to the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:
     “Subject to the appointment and acceptance of a successor Agent as provided
below, (a) either Agent may resign at any time by notifying the Lenders and the
Borrower, and (b) the Required Lenders may remove either Agent at any time by
giving notice of such removal to such Agent, the Borrower and the other Lenders.
Upon receipt of any such notice of resignation, or at or after the time that the
Required Lenders remove either Agent, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or the Required Lenders elect to remove the Agent, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank, with a combined capital and surplus of at least $500,000,000 provided
that if the retiring Agent shall notify the Borrower and the Lenders that no
successor Agent has accepted such appointment by a date that is 30 days
following a retiring Administrative Agent’s notice of resignation, then such
resignation shall nonetheless become effective in accordance with such notice
and (x) the retiring Agent

Exhibit A - 23



--------------------------------------------------------------------------------



 



shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until the earlier of a
transfer of the collateral security to a Lender or a successor Agent which shall
in any event be no later than 45 days following the retiring Agent’s
resignation, unless an extension is agreed to by the retiring Agent; provided
that any Lender or successor Agent to which any such collateral security is
transferred shall hold such collateral security subject to the terms of the
Intercreditor Agreement) and (y) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, such successor to serve in such capacity subject to
the Intercreditor Agreement, and the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. The fees payable by Holdings and the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
Holdings, the Borrower and such successor. After an Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring or removed Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Agent.”
     35. The Article VIII (The Administrative Agent and the Collateral Agent) to
the Term Loan Agreement is hereby amended by inserting the following new
paragraph at the end thereof:
     “The parties hereto agree that, if any provision in this Article VIII is
inconsistent with or contrary to any other provisions in this Agreement or any
of the other Loan Documents relating to the rights, duties or obligations of the
Agents, then the provisions of this Article VIII shall prevail as between the
parties hereto.
     36. Clause (b) of Section 9.01 of the Term Loan Agreement is hereby amended
and restated in its entirety to read as follows:
     “(b) if to the Administrative Agent, to Wells Fargo Bank, National
Association, 625 Marquette Avenue, MAC N9311-110, Minneapolis, MN 55479, Attn:
Kim Ngan T. Nguyen (e-mail: Kim.T.Nguyen@wellsfargo.com; Fax No. 612-667-9825);
and”
     37. The first sentence of Section 9.04(b) of the Term Loan Agreement is
hereby amended by inserting the following new clause (vi) at the end thereof:
“and (vi) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned (including,
without limitation, an equal percentage of the Tranche A Loans and the Tranche B
Loans owned by such assigning Lender), provided, however, that each such
assignment on or after the Crack Spread

Exhibit A - 24



--------------------------------------------------------------------------------



 



Hedge Unwind Date shall be of a constant, and not a varying, percentage of all
of the assigning Lender’s rights and obligations under this Agreement with
respect to the Tranche A Loans and the Tranche B Loans.”
     38. Section 9.05(a) of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follows:
     “(a) Holdings and the Borrower agree, jointly and severally, to pay (i) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Arranger, and their Affiliates in connection with the arrangement and
syndication of the credit facility provided for herein and the preparation and
administration of this Agreement and the other Loan Documents, (ii) all
out-of-pocket expenses (A) incurred by the Administrative Agent, the Collateral
Agent, the Lenders and their Affiliates in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) or
(B) incurred by the Administrative Agent, the Collateral Agent, the Arranger or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
(x) Bingham McCutchen LLP, counsel for the Administrative Agent, the Collateral
Agent and certain of the Lenders, (y) Nixon Peabody LLP as special counsel for
the Agents, and (z) in connection with any such enforcement or protection, any
other counsel for the Administrative Agent, the Collateral Agent, the Arranger
or any Lender.”
     39. Section 10.05(b) of the Term Loan Agreement is hereby amended by
(a) inserting, immediately after the words “The Collateral Agent shall” in the
current first sentence thereof, the words “, in such manner and substance as is
directed in writing by the Required Lenders,” and (b) adding the following
sentence to the beginning of such Section 10.05(b):
“Upon receiving any certificate from the Borrower pursuant to Section 10.05(a),
the Collateral Agent shall promptly deliver a copy thereof to each of the
Lenders.”
     40. Exhibit A to the Term Loan Agreement is hereby amended and restated in
its entirety to read as set forth on Exhibit C hereto.
     41. Exhibit H attached hereto is hereby added to the Term Loan Agreement as
Exhibit H thereto.

Exhibit A - 25